PD-0178-15                                                            PD-0178-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
Belinda Hill                                                                    Transmitted 4/27/2015
                                                                                 Criminal Justice Center4:12:11 PM
First Assistant                                                                  Accepted
                                                                                 1201      4/29/2015
                                                                                      Franklin,        10:17:31 AM
                                                                                                Suite 600
                                                                                                   ABEL ACOSTA
                                                                               Houston, Texas 77002-1901
                                                                                                            CLERK


                         HARRIS COUNTY DISTRICT ATTORNEY
                                        DEVON ANDERSON


                                           April 27, 2015

     Jessica A. Caird
     Assistant District Attorney
     Harris County District Attorney’s Office
     1201 Franklin, Suite 600                                             April 29, 2015
     Houston, TX 77002-1901

     Abel Acosta
     Clerk, Court of Criminal Appeals of Texas
     P.O. Box 12308, Capitol Station
     Austin, TX 78711

     Re:     Petition for Discretionary Review on Correy Oliver v. The State of Texas, PD-
             0178-15

     Dear Mr. Acosta:

     The State filed a petition for discretionary review on February 13, 2015, that included in
     the appendix the required copy of the Fourteenth Court of Appeals’ unpublished opinion.
     Unfortunately, it has come to my attention that the Fourteenth Court of Appeals misdated
     its opinion, and the copy that I attached indicated the court of appeals decided the matter
     on January 22, 2014, when in fact they issued the opinion on January 22, 2015. The
     lower court’s website at: http://www.search.txcourts.gov/Case.aspx?cn=14-13-00957-
     CR&coa=coa14 shows the proper date. I have notified the Fourteenth Court of Appeals
     in hopes they will correct the written opinion with the proper date, but I did not want the
     discrepancy to delay this Court in responding to the State’s petition for discretionary
     review, or to cause the Court to believe the State had untimely filed it. If this letter will
     not suffice until the Fourteenth Court of Appeals corrects the error, please inform me.
     Otherwise, please attach this letter to the State’s petition for discretionary review to
     explain the discrepancy in dates.

     Thank you for your assistance.
                                           Respectfully Submitted,

                                           /s/ Jessica   Caird

                                           Jessica Caird
                                           Assistant District Attorney
                                           Harris County, Texas
                                           caird_jessica@dao.hctx.net


CC:   Chip Lewis          Lisa McMinn
      Attorney at Law     State Prosecuting Attorney
      2120 Welch          P.O. Box 13046
      Houston, TX 77019   Austin, Texas 78711
      chiplewis@aol.com   LisaMcMinn@SPA.texas.gov